Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)

Por su valor de precedente y carácter repetitivo, este re-curso va más allá y trasciende los derechos constitucionales de los electores que integran el Partido de Acción Civil (en adelante PAC).

El gravoso requisito legislativo que obliga individual-mente a los electores a acudir y jurar —exclusivamente, ante abogados-notarios, sus endosos inscripcionarios— ha subordinado la creación de cualquier partido político a esa clase profesional.

*824
Se trata de un privilegio elitista e irritante. De su faz, y operacionalmente, es irrazonable e inconstitucional, pues concede de manera absoluta a esta clase profesional, en su etapa inicial crítica, la exclusiva prerrogativa de darle efi-cacia y virtualidad jurídica a los derechos de expresión, asociación y sufragio de los electores. La voluntad electoral se convierte en voluntad notarial.


El resultado es que, inconcebiblemente, en el Puerto Rico de hoy y el de mañana, el reconocimiento de la paternidad filiatoria en el nacimiento y registro de un partido político nuevo, en última instancia es notarial, no electoral.


Entregar y dejar sólo en manos de los abogados-notarios tan valioso derecho no se justifica como única medida contra el fraude, existiendo otras menos onerosas. Máxime, en aras de una tradición legislativa imaginaria e inexistente que, en la práctica, sólo beneficia la hegemonía y perpetui-dad de los partidos políticos principales que han dominado el escenario comicial e ideológico puertorriqueño por más de medio siglo.


El Estado no puede aprisionar en el privilegio de una clase profesional estos derechos constitucionales, ni asfixiar en una cápsula de tiempo las aspiraciones electorales ciu-dadanas (pocas o muchas en sus inicios, con o sin recursos económicos) de lograr una franquicia electoral.

I
El Art. 3.001(3) de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 15 de noviembre de 1978 (16 L.P.R.A. see. 3101(3)), exige que el endoso de un elector para promover un nuevo partido político sea únicamente por petición ju-rada ante abogados-notarios(1) Su texto no obliga, expresa *825ni implícitamente, a ningún abogado-notario a realizar mi-nisterialmente esa función. De optar discrecionalmente ha-cerlo, en o fuera de su oficina, mediante la retribución de un dólar ($1), deberá posteriormente preparar y rendir cuatro (4) informes: el primero a la Comisión Estatal de Elecciones, y otro quincenal, nuevamente a dicho organismo. Además tendrá que transcribir a manuscrito cada endoso en su Libro de Affidavit, e incluirlos en el ín-dice notarial mensual, que deberá rendir a la Oficina de Inspector de Protocolos. La Ley Electoral de Puerto Rico tampoco provee funcionarios, mecanismos o fórmulas alter-nas que hagan viable esos endosos de manera distinta. Antes no existía este monopolio electoral absoluto de la clase profesional de abogados-notarios; ahora, sencillamente na-die más puede hacerlo, no hay otras opciones.
Discriminatoria e irrazonablemente el requisito se im-pone sólo a los electores que desean fundar nuevos parti-dos a nivel de la isla o local. No se exige para candidatos independientes, primarias internas, primarias presidencia-les, ni plebiscitos. Según el Informe de la Comisión de Go-bierno del Senado de Puerto Rico sobre el P. de la C. 896 de 3 de noviembre de 1978, 8va Asamblea Legislativa, 4ta Se-sión Extraordinaria, pág. 3, el requisito “establece una ga-rantía de veracidad de la intención del elector expresada en la petición, y se protege la pureza en el procedimiento de inscripción de partidos”. Argumenta el Estado y la Co-misión Estatal de Elecciones que esa salvaguarda pro-mueve el interés apremiante de evitar el fraude y consta-tar que haya una muestra auténtica de apoyo o base electoral.
Evitar el fraude, reconocemos, es interés apremiante pre-*826sente y aplicable a todo trámite y etapa de cualquier evento electoral, sean elecciones (generales o especiales), prima-rias, plebiscitos, referendums, etc. Los partidos políticos son vehículos de expresión, mediante los cuales los ciuda-danos manifiestan su respaldo u oposición a los diversos programas de gobierno, y al mismo tiempo, afianzan la de-mocracia proponiendo candidatos a cargos públicos. La constante participación activa y fiscalización recíproca de sus miembros insertados en la estructura administrativa electoral, en calidad de funcionarios representativos, im-parte confiabilidad, pureza y hace viable la celebración or-denada y justa de los eventos comiciales. Al adquirir sus franquicias obtienen condición de organismos cuasipúbli-cos dentro del entramado constitucional y en el funciona-miento del Gobierno. Tan importantes funciones requieren un cedazo serio que impida que un grupo, mediante el fraude, llegue a tener esas valiosas prerrogativas y responsabilidades.
Pero en casos como el de autos, el Estado ha ido más allá de lo necesario en su celo y protección contra el fraude. En su discurso forense —con el aval de una mayoría del Tribunal— ha invertido los valores y y ha elevado a cate-goría de interés apremiante principal el impacto presu-puestario que representa todo nuevo partido político. Acepta que a los candidatos independientes no se les re-quiere que sus peticiones de endoso estén juramentadas cada una ante abogados-notarios.(2) Según indicado, tam-*827poco se impone a los trámites de inscripción de los demás eventos de igual naturaleza electoral. Sin embargo, con re-ferencia a los candidatos independientes apoya esta dife-rencia en que éstos no participan del Fondo Electoral, ni forman parte de la administración en las elecciones. Ex-pone en términos de millones de dólares su argumento principal. Opinión per curiam (en reconsideración), pág. 813.

Se olvida así que el antídoto medicinal legislativo contra el fraude está constitucionalmente contraindicado, y no puede aplicarse si, como “reacción adversa”, se convierte en veneno mortal contra la salud democrática del cuerpo electoral ciudadano, simplemente porque hay fondos públicos involucrados.

El fraude electoral es “malum in se”, pues devalúa la integridad del voto, levadura que hace crecer o disminuir nuestra democracia. Evitarlo es un interés apremiante in-cuestionable con o sin Fondo Electoral. No obstante, recha-zamos que la constitucionalidad del requisito único de fe pública notarial en los endosos pueda sostenerse a base del Fondo Electoral y las otras consecuencias financieras y ad-ministrativas que recaen sobre el aparato electoral. En la constelación de los valores constitucionales involucrados —libre expresión, asociación y sufragio— el impacto presu-puestario, aunque importante, es un factor de segundo or-den a la obtención de la franquicia electoral. Por su carác-ter posterior, no puede servir de excusa oficial apriorística para imponer trabas iniciales, onerosas y distintas al adve-nimiento de nuevos partidos políticos. El argumento, equi-vocadamente, eleva a principio rector lo económico y relega a uno inferior el derecho a participar en los procesos elec-torales, consustancial con los derechos constitucionales fundamentales mencionados.(3)
*828HH l-H
La postura legislativa de exigir el requisito de endoso ante abogados-notarios sólo para partidos por petición, obstaculiza y contrasta elocuentemente con el resto del es-quema electoral vigente y la legislación especial de época reciente en que el Estado ha interesado promover determi-nados eventos electorales: los plebiscitos.
En torno a esos eventos, la Asamblea Legislativa nunca ha requerido a los electores compulsoriamente acudir ante notarios. La historia contemporánea refleja una legislación laxa y sumamente liberal en cuanto a endosos se refiere, aun cuando las nuevas agrupaciones han recibido asigna-ciones especiales de naturaleza analógica al Fondo Electoral, (4) Igualmente han generado desembolsos en la es-tructura administrativa de la Comisión Estatal. Nos refe-rimos a la Ley Núm. 1 de 23 de diciembre de 1966, Leyes de Puerto Rico, pág. 93; Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico, pág. 101; y Ley Núm. 249 de 17 de agosto de 1998, Leyes de Puerto Rico, pág. 1078 —plebis-citos sobre nuestro status político— en lo concerniente a aquellas fórmulas que no estuvieran representadas por los partidos políticos inscritos. Para esas circunstancias, la *829Asamblea Legislativa fomentó y auspició la creación de agrupaciones electorales ciudadanas. Uno de los requisitos que se cumplimentaría fue la simple presentación de endo-sos sin estar jurados individualmente ante notarios. El ple-biscito correspondiente al 1966 sólo requirió una lista con firmas equivalentes al uno por ciento (1%) de los electores que votaron en las pasadas elecciones por el partido polí-tico que promovió la fórmula de status que sería represen-tada por la agrupación. Esta lista tenía que estar acompa-ñada de una sola declaración jurada del Presidente u otro de los directivos de la agrupación concernida a los efectos de que las firmas de los electores eran auténticas, brinda-das para conseguir la representación organizational de-seada, y que poseían las direcciones de cada endosante.
Para el plebiscito de 1993, el texto de ley únicamente precisó una lista de los electores endosantes. En el plebis-cito de 1998 se exigieron peticiones de endoso suscritas, equivalentes a no menos del tres por ciento (3%) de los electores que votaron en el plebiscito de 1993 por la opción de status que menos votos obtuvo para dicha consulta. Como forma de juramentarlas se incorporó la norma liberal que rige para primarias de notarios ad hoc —electores autorizados por la Comisión Estatal — , método que subsis-tía en el Art. 4.011 de la Ley Electoral de Puerto Rico:
La petición de primarias se podrá juramentar, además de ante los funcionarios autorizados por ley para tomar juramen-tos, ante cualquier elector autorizado por la Comisión para lle-var a cabo esa función a petición de cada candidato en primarias.
Las personas autorizadas a tomar juramentos relacionados con peticiones de primarias serán consideradas funcionarios de la Comisión para todos los efectos legales, y deberán llevar un récord de todas las personas y de la fecha en que se ha tomado el juramento. Este récord será firmado y remitido a la Comisión al finalizar el período durante el cual se pueden radicar peticio-nes de primarias. (Énfasis suplido.) Ley Núm 4 de 20 de diciem-bre de 1977, Leyes de Puerto Rico, pág. 692.
Se observa, pues, que cuando el interés de la Asamblea *830Legislativa es promover, hacer viable y otorgar franquicias representativas electorales con carácter temporal (que no son permanentes) —y avalar primarias partidistas— uti-liza dos (2) varas distintas y contradictorias, aun cuando en todas el interés apremiante de evitar el fraude es idén-tico y de igual intensidad. Lo mismo podemos decir de los efectos fiscales. En esas circunstancias cesó de ser impor-tante ese interés aun cuando existió un Fondo Electoral especial, y las nuevas agrupaciones tuvieron impactos pre-supuestarios significativos. La única diferencia sustancial detectable es que se trató de eventos que beneficiaban los intereses partidistas de los tres (3) partidos políticos tradicionales. Es inescapable concluir que en su trata-miento electoral la Asamblea Legislativa se proyecta cir-cunstancialmente polifacética: una cara, liberal y generosa, siempre y cuando convenga políticamente; la otra cara, se-ria y conservadora, si implica abrir las puertas para la formación de partidos políticos nuevos permanentes.
En abono de este tratamiento diferencial, la Comisión Estatal aduce que la laxitud de endosos sin abogados-notarios se justifica, pues los plebiscitos fueron eventos electorales pautados legislativamente para unas fechas cercanas en que había poco tiempo disponible para exigirlos. Igual argumento expone respecto a las primarias. Ello, a su juicio, contrasta con la génesis de nuevos partidos, para los cuales los electores tienen poten-cialmente tres y medio (3V2) años contados desde la última elección general celebrada.
Las diferencias son más aparentes que reales. El Regla-mento para los Procesos de Radicación de Candidaturas y Primarias de los Partidos Políticos, Comisión Estatal de Elecciones, 26 de mayo de 1999 (en adelante Reglamento), requiere que un candidato a primarias recoja cinco mil (5,000) firmas en un espacio temporal de dos (2) meses, desde la apertura del periodo de presentación de candida-turas el 1ro de julio del año anterior al que se celebrarán *831las elecciones generales (Reglamento, See. 3.5), hasta el 1ro de septiembre del mismo año (Reglamento, Sec. 3.6(b)). No impone, sin embargo, el requisito de que cada una esté notarizada individualmente bajo la premisa de que esta exigencia sería muy onerosa en un espacio tan corto de tiempo.
En su dimensión matemática-temporal, es de notar que no hay diferencia significativa entre la inscripción de un candidato a primarias y la de un partido por petición. Cinco mil (5,000) firmas en dos (2) meses equivalen a treinta mil (30,000) en un año, y éstas, proyectadas a un espacio de tiempo de tres años y medio (3½) —término máximo que tiene un partido por petición para inscribir-se— llegan a ciento cinco mil (105,000), cifra comparable con la requerida a los partidos por petición.
Es forzoso concluir que si es oneroso el requisito de notarization individual de firmas para los candidatos a pri-marias —que llevan la ventaja de desenvolverse dentro de una estructura organizational y una agrupación previa-mente establecida— también, con mayor razón, es oneroso para los partidos por petición.
No obstante, la Mayoría al suscribir el argumento de la Comisión Estatal, expone sus propias y peculiares fórmu-las de distribución de notarios que pudo y debió usar el PAC para inscribirse dentro de “los tres años y medio (3½) dispuestos en la Ley Electoral de Puerto Rico”. Opinión per curiam (en reconsideración), pág. 816. A tal efecto, nos dice:
Usando los números suministrados por la representación legal del Partido Acción Civil, a los fines de que en cuatro (4) horas recolectó y notarizó treinta (30) endosos válidos, un simple cál-culo matemático nos demuestra que nueve (9) notarios certifi-cando que certifiquen endosos durante ocho (8) horas a la se-mana, hubiesen notarizado noventa y ocho mil doscientos ochenta (98,280) endosos durante un período de tres años y me-dio (3½), término dispuesto por la Ley Electoral de Puerto Rico para la inscripción de los partidos por petición.
También cabe señalarse que en Puerto Rico existen ciento *832cuatro (104) precintos electorales. Bastaría con utilizar dos (2) notarios por precinto y que cada uno certificase quinientos (500) endosos para recolectar ciento cuatro mil (104,000) endo-sos, lo cual excede el número de endosos requeridos. Para dicha tarea contarían, por supuesto, con los tres años y medio (3½) dispuestos en la Ley Electoral de Puerto Rico. (Énfasis suplido.) Opinión per curiam (en reconsideración), pág. 816.
El argumento es peligrosamente antidemocrático. “ ‘Es de la esencia de la libertad ciudadana el cambiar su opi-nión y manifestarse de acuerdo. El proceso electoral funda-mentalmente es una expresión de juicio de los electores y éste tiene que ser mudable como lo son las circunstancias de la vida de un país.’ ” (Énfasis en el original suprimido y énfasis suplido.) Rivera Lacourt v. Junta Estatal de Elecciones, 100 D.P.R. 1023, 1029 (1971).(5)
Las fórmulas matemáticas concebidas por la Mayoría descansan en un escenario estático e irreal. Ambas tienen como punto común de partida, el ideal de que la notarization de noventa y siete mil ochocientos setenta y cuatro (97,874) endosos se inicie en los “tres y medio (3V6) años dispuestos en la Ley Electoral de Puerto Rico”. Opinión per curiam (en reconsideración), pág. 816. Podríamos especu-lar otras fórmulas que en distintos momentos, y en estricta matemática, reflejarían esa posibilidad; como razón de de-cidir, nos abstenemos. Ese enfoque judicial temporaliza y congela mecánicamente los derechos constitucionales de ex-presión, asociación y sufragio a los inicios de un itinerario cuatrienal. Ignora la naturaleza cambiante de los seres hu-manos y los sucesos cotidianos sociales que nutren la vita-lidad dinámica de una verdadera democracia. Movimientos y núcleos ciudadanos como los del PAC, de ordinario no son instantáneos, sino productos de fenómenos y reacciones so-ciales paulatinas de la diaria y variante realidad puerto-rriqueña ante la buena o mala obra gubernamental. Pue-den surgir inmediatamente, a raíz de unas elecciones o en *833cualesquiera de sus años posteriores. De hecho, la única restricción de característica temporal sobre el derecho de un elector a cambiar de opinión y endosar la inscripción de partidos nuevos —cuya validez constitucional no está aquí en juicio— la encontramos en el Art. 3.002(b) de la Ley Electoral de Puerto Rico preceptivo de que el elector no puede haber “firmado durante el período de dos (2) años inmediatamente precedente una petición para inscribir [a] otro partido ...”.
En términos de temporalidad cuatrienal, por razón de la proximidad de las elecciones generales —calendarizadas en el Art. VI, Sec. 4 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 406, para “el día del mes de noviem-bre que determine la Asamblea Legislativa” — , sólo cabe legislativamente argüir e interponer una fecha límite vá-lida para tales inscripciones: actualmente, el 31 de mayo del año correspondiente a la elección general. Pero ello no niega la realidad de que el PAC y otras agrupaciones legí-timamente pueden surgir y formarse lenta o rápidamente, en cualquier año de un cuatrienio, sin que pueda oponerse al ejercicio ciudadano dinámico, libre y democrático la norma de exclusividad notarial, con el argumento mayori-tario de que no fueron diligentes. En vez de litigar y depen-der de este recurso (Opinión per curiam (en reconsidera-ción), pág. 816), debieron, para poder lograrlo, comenzar antes la inscripción y notarización de los noventa y siete mil ochocientos setenta y cuatro (97,874) endosos.
HH HH HH
Por otro lado, la Opinión per curiam concluye que el PAC “no ha demostrado tener un genuino interés en lograr la inscripción” como partido por petición. Opinión per cu-riam (en reconsideración), págs. 815. Basa esta conclusión en varias “determinaciones de hechos” que expondremos y evaluaremos simultáneamente. Lo hacemos conscientes de *834que este Foro —distinto a cuando ejerce su jurisdicción original— está simplemente ejercitando su clásica facultad revisora apelativa, sin actuar como Tribunal de Primera Instancia. Ciertamente, hemos de evitar caer en la tenta-ción de que las vistas orales —con nuestras preguntas y las respuestas de los abogados de las partes — , se conviertan realmente en unas evidenciarías, para lo cual carecemos de facultad. Con esta nota cautelar, examinemos las con-clusiones fácticas de la Mayoría, a la luz de los autos ori-ginales y la vista oral.
Primero, la Mayoría destaca que el PAC ha recogido sólo treinta (30) endosos válidos certificados por un notario en cuatro (4) horas. Opinión per curiam (én reconsideración), pág. 815. Distinto a la percepción mayoritaria, ello no es demostrativo de falta de diligencia, sino de lo oneroso del requisito para los electores y abogados-notarios. En la vista oral se acreditó la existencia de una razón poderosa para esta limitada gestión. El notario en cuestión —Ledo. Nelson Rosario Rodríguez, representante legal del PAC — > aclaró con absoluta honradez y candidez, que el descargo cotidiano de sus otros compromisos profesionales de abo-gado, como medio de vida para cumplir financieramente los deberes paterno-filiales y de manutención, le impidieron dedicar más tiempo del que ya había consumido esas gestiones. Además, expresó las dificultades que tuvo en re-clutar, sin éxito, a otros abogados-notarios. No se ha cues-tionado la veracidad de estas expresiones.
Segundo, la Mayoría enfatiza que el PAC no haya obte-nido las listas electorales luego de un litigio en que final-mente este foro lo autorizó. (Opinión per curiam (en recon-sideración), pág. 815). Otra vez, su abogado explicó que no se hizo (“ha hecho”) por el costo que conllevaba —mil ocho-cientos dólares ($1,800) — , y en espera de que se resolviera este caso. Para atribuirle falta de diligencia, ¿puede en jus-ticia la mayoría del Tribunal tomar como uno de los ele-*835mentos determinantes la capacidad o no económica para adquirirlas? El PAC solicitó las listas a la Comisión Esta-tal desde el 26 de mayo de 1998. En junio dicho organismo se las negó. Subsiguientemente, tanto el Tribunal de Pri-mera Instancia como el Circuito de Apelaciones también se las negaron. No fue hasta el pasado 27 de septiembre de 1999 —mandato remitido el 14 de octubre— que le recono-cimos ese derecho. A esa fecha, estaba pendiente este otro recurso presentado desde el 21 de mayo de 1999. Dos (2) semanas después del mandato que autorizaba la entrega de las listas, la Mayoría del Tribunal le negó al PAC, en auxilio de jurisdicción, el remedio alterno que pedían de electores notarios ad hoc. En estas circunstancias, y consi-derando el costo que representan las listas, ¿puede tacharse de irrazonable o estimarse indicativo de desidia la decisión del PAC de posponer su adquisición, hasta tanto se resol-viera su planteamiento sobre la inconstitucionalidad del Art. 3.001 de la Ley Electoral de Puerto Rico, supra?
Tercero, menciona la Mayoría ausencia de "pujanza electoral”, ya que el PAC no produjo un listado de electores dispuestos a endosarlo. Opinión per curiam (en reconside-ración), pág. 813. ¿Desde cuándo existe este requisito en ley ? ¡Nunca!
Finalmente, la Mayoría señala que la negativa del PAC a considerar y acoger otros funcionarios públicos, como me-canismo alterno para certificar los endosos, es demostra-tiva de falta de interés en inscribirse. Opinión per curiam, págs. 815. Sobre este particular, tenemos la impresión que se está penalizando al PAC por ejercitar el derecho de pedir un decreto de inconstitucionalidad y, ante el factor tiempo, insistir en el remedio de notarios ad hoc.
El reclamo judicial del PAC no puede menoscabarse con la conclusión mayoritaria errónea de que “no ha demos-trado una diligencia razonable en la defensa del interés. *836concreto que pretende litigar”. (Énfasis suplido.) Opinión per curiam (en reconsideración), pág. 816. Tampoco con el aserto de que su “base electoral” es abstracta e hipotética, pues sólo produjo diez (10) declaraciones juradas y, “no nos ha demostrado que cuenta con el apoyo de personas o gru-pos identificables, lo cual necesita toda agrupación política que aspira a convertirse en un partido político y a presen-tar candidatos en todo el País”. Opinión per curiam (en reconsideración), pág. 816.
Introduce la Mayoría un nuevo requisito extralegal para formular reclamos judiciales —que las agrupaciones acre-diten ante los tribunales “pujanza electoral” — paradójica-mente cuando precisamente se cuestionan exigencias que inciden en la forma y manera de demostrar legalmente esa suficiencia de fuerza electoral. Decimos extralegal, pues la Ley Electoral de Puerto Rico y el Reglamento sólo exigen de las agrupaciones en proceso de inscripción una solicitud jurada, haciendo constar que los solicitantes son electores debidamente inscritos —el nombre y emblema que se pro-ponen utilizar, acompañados de su programa de gobier-no — , y los nombres y direcciones de los que constituyan su organismo directivo.
La “pujanza electoral” bajo la óptica mayoritaria es un criterio adjudicativo extraño y erróneamente a destiempo. El único apoyo visualizado por la Ley Electoral de Puerto Rico se demuestra concreta y oportunamente con la mues-tra porcentual de los electores activos, a saber, una canti-dad “no menor del cinco (5) por ciento del total de votos depositados para todos los candidatos al cargo de Goberna-dor en la elección general precedente”. Art. 3101 de la Ley Electoral de Puerto Rico, supra. Esa es la “pujanza o fuerza electoral” que la Ley Electoral de Puerto Rico contempla; ninguna otra podemos tomar en cuenta. Y ciertamente, para establecerla y evidenciarla, toda agrupación de elec-tores tiene hasta el 31 de mayo, pero con la dificultad actual —de la. cual no podemos abstraemos— del requisito *837de juramento individual exclusivo notarial. No podemos forzar a los electores a cruzar un puente antes de llegar al río.
íntimamente relacionado, la Mayoría concluye, con vista a las ejecutorias del Partido de Renovación Puertorri-queño (en adelante PRP) —logró inscribirse para las elec-ciones generales de 1984 — , que las disposiciones impugna-das “no son tan onerosas como para imposibilitar que una agrupación política que demuestre un grado de diligencia razonable logre acceso a la papeleta ..(Énfasis en el original suprimido y énfasis suplido.) Opinión per curiam (en reconsideración), pág. 820.
Si algo revela este dato, es lo gravoso del requisito notarial. Según el Informe de Relación de Partidos por Pe-tición suministrado por la propia Comisión Estatal, de las agrupaciones que solicitaron quedar certificadas para co-menzar el proceso de inscripción —bajo el requisito de ju-rat ante notario — , como partidos por petición a nivel de isla (ocho (8) en total), sólo el PRP logró acceso a la papeleta.
Adjetivar, sin mayor explicación, la diligencia del PRP como una razonable y conducente a su logro inscripciona-rio, es abstraerse de las contingencias políticas de aquel momento histórico. Véase F. Bayrón Toro, Elecciones y Par-tidos Políticos de Puerto Rico, Mayagüez, Ed. Isla, 1989, págs. 307-309.
Aparte de las circunstancias peculiares del PRP, lo cierto es, que el último “nuevo partido político” que pudo, en efecto, participar en unas elecciones generales fue el Partido Socialista Puertorriqueño (en adelante PSP), para el año 1980. Curiosamente, aunque el Art. 3.001 de la Ley Electoral de Puerto Rico, supra, fue enmendado el 15 de noviembre de 1978 —casi dos (2) años exactos antes de las elecciones de noviembre de 1980— para incluir el requisito de exclusividad individual notarial, éste no fue exigido a las agrupaciones que buscaron inscribirse para esos comi-*838dos, debido a su “proximidad”. El dato es sumamente reve-lador y habla por sí solo.
Luego de entrar en vigor el requisito de exclusividad notarial, los tres (3) partidos políticos principales —Par-tido Nuevo Progresista, Partido Popular Democrático y Partido Independentista Puertorriqueño— exitosamente han podido dejar fuera otros movimientos políticos-sociales.
Aunque los esfuerzos previos realizados por partidos por pe-tición y candidatos independientes para cumplir con los requi-sitos estatutarios de acceso a la papeleta son evidencia del one-roso efecto del estatuto, esas consideraciones no deben, de forma concluyente, determinar la validez de requisitos de inscripción. Un diligente -o rico- partido o candidato puede re-coger un extraordinario número de firmas, pero la recolección de por sí no significa que el estatuto es constitucional .... Sobre enfatizar ejecutorias previas tiende a penalizar al candidato que cuestiona la constitucionalidad de los requisitos y, al mismo tiempo, trata de cumplir con la ley .... Por consiguiente, el que otros candidatos en el pasado hayan satisfecho requisitos para acceso a la papeleta, sólo debe ser de relevancia nominal, al considerar la constitucionalidad de un estatuto. (Traducción nuestra.) A.S. Einhorn, Nominating Petition Requirements for Third-Party and Independent Candidate Ballot Access, 11 Suffolk U.L. Rev. 974, 990 (1977).
IV
¿Cuáles son los antecedentes históricos-legislativos del requisito de exclusividad notarial? ¿Es realmente una tra-dición?
Un peregrinaje iniciado desde la primera ley electoral, Ley Núm. 79 de 25 de junio de 1919, Leyes de Puerto Rico, pág. 531 —por la ruta de la Ley Núm. 2 de 18 de junio de 1924, Leyes de Puerto Rico, pág. 37, la Ley Núm. 3 de 5 de octubre de 1965, Leyes de Puerto Rico, pág. 70, el Código Electoral de 1974 y, terminado en la Ley Electoral de Puerto Rico, de 1977— derrota contundentemente la con-*839elusion legislativa y la existencia de una exclusividad notarial tradicional.
Así, en su origen, bajo la See. 37 de la Ley Núm. 79 de 25 de junio de 1919, supra, pág. 561, los electores endosan-tes juraban declaración “ante algún funcionario autorizado por ley para tomar juramentos”. (Énfasis suplido.) Ello in-cluía a todos los jueces y, obviamente, a los notarios públi-cos que estuvieran dispuestos a hacerlo. El proceso era tan rápido y sencillo que no era necesario presentar una decla-ración jurada por separado para cada firmante: la certifi-cación del funcionario cubría a todos.(6)
La posible intervención de un notario duró escasamente cinco (5) años. En el 1924 se eliminó su participación y dispuso que el endoso fuera “ante un funcionario judicial de Puerto Rico autorizado para tomar juramentos”, esto es, los miembros de la Judicatura. (Énfasis suplido.) 1924 Le-yes de Puerto Rico 37, 39. Se exigió un certificado separado para cada juramento y firma.(7) Luego, en 1961 la fraseo-logía cambió y dispuso que la petición fuera firmada frente al Presidente de la Junta Local de Elecciones, jueces supe-riores, de distrito o de paz. Continuaron excluidos los abogados-notarios. Cuatro (4) décadas más tarde del 1924, en el año 1965, se añadió y mencionó expresamente, por primera vez, al notario que acepta ser nombrado por la Junta Estatal de Elecciones.

La lección es clara. Por más de sesenta (60) años preva-leció un esquema legislativo amplio, libre de trabas y cla-ramente accesible a los electores del País quienes podían ir ante los jueces y presidentes de juntas locales. Por la natu-raleza pública de funcionarios públicos, no cabe duda de 
*840
que éstos tenían que cumplir con ese deber ministerial. El notario público era una alternativa más: no había necesi-dad de acudir ante éstos.

Este diseño legislativo abierto quedó cerrado en el año 1978, al establecerse el monopolio notarial para la inscrip-ción de nuevos partidos. El legajo legislativo revela que se impuso para supuestamente superar una “omisión invo-luntaria” ocurrida durante la aprobación de la Ley Electoral de Puerto Rico de 1977, consistente en que no se pro-veyó para la juramentación de peticiones de inscripción de partidos políticos. Se justificó a base de la visión legislativa errónea de “cumplifr] así con una tradición en nuestro pro-ceso de inscripción de partidos por petición”. Informe de la Comisión de Gobierno de la Cámara de Representantes, sobre el P. de la C. 896 de 24 de octubre de 1978, 8va Asam-blea Legislativa, 4ta Sesión Extraordinaria, pág. 3.
Distinto a esa percepción legislativa, hemos visto que nunca existió “tradición de exclusividad notarial” hasta que fue impuesta en el 1978. La realidad histórica siempre fue de más amplio acceso a través de funcionarios judicia-les, electorales y, por poco tiempo, notarios públicos “voluntarios”.
Decimos notarios “voluntarios”, pues, ésa fue la práctica que prevaleció durante el brevísimo periodo en que la ley electoral los autorizó. Permitió; como complemento a los jueces y presidentes de las juntas locales, que en las etapas iniciales de formación las agrupaciones reclutaran notarios simpatizantes identificados ideológicamente con sus idea-rios y programas, los cuales voluntariamente ofrecieron sus servicios y obtuvieron nombramientos de la Junta Estatal.
Al eliminarse la oportunidad del juramento ante jueces y funcionarios electorales, desde el año 1978 la Asamblea Legislativa creó la barrera infranqueable del monopolio electoral notarial. Le impone a los electores endosantes la obligación de notarizar sus firmas, sin embargo, no obliga *841a ningún notario —como tampoco la Ley Notarial— a hacerlo. Se descansa en la sola voluntariedad y discrecio-nalidad de los abogados-notarios para hacer valer sus derechos. El Estado no ofrece funcionarios, mecanismos o remedios alternos para autenticarlas en caso de que se nieguen. Exige el requisito de endoso único ante notarios pero, paradójicamente, permite que su implantación des-canse en la premisa de que “voluntariamente” realizarán esta función.
La Mayoría, vía escolio, simplifica y no ve dificultad al-guna a esas gestiones notariales para las cuales afirma, las agrupaciones “pueden valerse de diversos métodos: pueden enviar o llevar a los electores a las oficinas de los notarios; pueden tener un notario que los acompañe en sus campa-ñas de recolección de endosos; pueden localizarse en luga-res estratégicos y de acceso público con personal que lleve el mensaje político y solicite los endosos, y simultánea-mente tener notarios que juramenten los endosos etc.”. Opinión per curiam (en reconsideración), pág. 819 esc. 7.
Si algo demuestran estas “gestiones” es el estado de de-pendencia notarial. En su aplicación viva, el requisito de juramentación de endosos exclusivamente ante notarios significa que un movimiento en gestación, tendrá primero que convencer a un sector considerable de la ciudadanía a que consigne su firma para endosar la inscripción del nuevo partido político. Después, apelar a la función social del notariado, persuadir y lograr que ese subgrupo de ciu-dadanos —clase profesional única que ostenta una licencia para practicar la notaría — , discrecionalmente decida ofre-cer el servicio de autenticar las firmas de los endosantes siguiendo algunos de los “métodos” que expone el tribunal, y luego presentar los cuatro (4) informes pertinentes, todo por el honorario nominal de un dólar ($1). Si bien hay que convencer a unos, a otros habrá que convencerlos *842doblemente. Bajo la óptica mayoritaria ¿apoyo electoral o notarial1?
V
Hablamos de convencer, no obligar a los notarios, pues el Art. 3 de la Ley Notarial de Puerto Rico vigente, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2003), les otorga total autonomía en el descargo de sus funciones. Dispone: “El notario estará autorizado para ejercer su fun-ción en todo el Estado Libre Asociado de Puerto Rico. En tal función disfrutará en plena autonomía e independencia, la ejercerá con imparcialidad y estará bajo la dirección ad-ministrativa del Tribunal Supremo de Puerto Rico ....” (En-fasis suplido.)
La ley notarial anterior —Ley Núm. 99 de 27 de junio de 1956 (4 L.P.R.A. ant. sec. 1001)— no hacía mención a dicha autonomía. Sobre su significado y alcance no hemos tenido oportunidad de expresarnos. Podríamos aventurar-nos a sugerir que se remite al principio clásico de volunta-riedad en la contratación.
No escapa nuestra consideración de que los notarios no son funcionarios públicos, sino profesionales de Derecho —Pueblo v. Central Cambalache, 62 D.P.R. 553 (1943)— que ejercen una función pública, esto es, autorizados para dar fe y autenticidad a los negocios jurídicos y demás actos y hechos que ante él se realicen. Art. 2 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2002.
Ciertamente cuando un notario discrecional y volunta-riamente opta por solicitar y obtener un nombramiento de la Comisión Estatal para autenticar estos endosos —retri-buidos a razón de un dólar ($1) cada uno — , pudiera argu-mentarse que ese nombramiento les confiere condición li-mitada de funcionario público de la Comisión Estatal y queda entonces obligado a realizarla. Ahora bien, el pro-blema es que esa exigencia no la requiere la Ley Electoral *843de Puerto Rico ni la Ley Notarial de Puerto Rico. Acaso la mera mención legislativa de que el “jurat” sea ante aboga-dos-notarios ¿implica una metamorfosis “de iure” e investi-dura de funcionarios públicos que los obliga a cumplir una función cuasielectoral? Como novedosa inventiva legisla-tiva, ¿emerge la figura de notarios de oficio?
Cabe resaltar y distinguir una vez más la naturaleza y la dinámica práctica del notario latino vis á vis el notario público anglosajón. Éstos no tienen las mismas responsa-bilidades éticas, fedatarias y secretariales de los notarios puertorriqueños. Su desempeño notarial es a menudo incidental o secundario a una profesión o empleo distinto. La recolección de firmas —activamente, al acudir directa-mente a los posibles endosantes, o pasivamente, al hacerse disponible casi exclusivamente para que los signatarios acudan ante él para autenticar sus firmas — , no resulta particularmente difícil para un ciudadano que sólo inciden-talmente es notario público el dedicarse a la búsqueda de endosos. Ahora bien, como lo estableció el PAC, ante el Tribunal de Primera Instancia en sus alegaciones iniciales no controvertidas —subsiguientemente, mediante affidavit de electores y abogados-notarios que acompañó en su moción de reconsideración y en la vista oral — , la disponibilidad es mínima. Se probó que es muy dificultoso y económicamente gravoso para los abogados-notarios en nuestra jurisdicción dejar su práctica profesional, imbricada de serias respon-sabilidades éticas, para hacerse recolector de firmas por un dólar ($1).
Por otro lado, si se les obligara, a menos de seis (6) se-manas de la fecha límite (31 de mayo) para el PAC presen-tar noventa y siete mil ochocientos setenta y cuatro (97,874) endosos, ¿cuáles criterios y quién seleccionará a esos notarios? ¿Estarán sólo sujetos los que se desempeñen en la práctica privada? ¿Se incluirán a los que laboran en el gobierno, agencias y otras entidades públicas? ¿Qué ho-rario se les exigirá? ¿Puede compelérseles a trasladarse *844fuera de sus oficinas? ¿Se les impondrá una cuota numé-rica mínima de juramentos? ¿Qué de los notarios que por razones de sus otros deberes profesionales y clientes, como abogados, tengan conflictos y se opongan a notarizar una firma para endosar al PAC u otra de las agrupaciones par-tidistas que están en el mismo proceso? Si la oposición es por razón de no creer en el nuevo movimiento o estar vin-culados ideológicamente a los partidos principales existen-tes, ¿acaso son “objetares por conciencia”? Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141, 208 (1997), opinión concurrente.¿Qué remedio tienen los electores rechazados por el notario? ¿Presentar una queja ante este Tribunal por falta ética?
Si el autenticar la firma es deber ministerial, ¿tendrán los electores que solicitar un mandamus para obligarlos? ¿Qué criterios, entonces, utilizaremos para eximir a deter-minados notarios de esta nueva obligación? ¿No está el Es-tado erigiendo trabas y obstáculos permanentes impermi-sibles?
La lista de estas interrogantes no es exhaustiva; ponen de manifiesto que la posible alternativa de obligar legisla-tiva o judicialmente a los abogados-notarios del País a rea-lizar esta función electoral como remedio a la inconstitu-cionalidad del estatuto, ciertamente plantea más interrogantes jurídicas y crea mayores dificultades prácti-cas de las que resuelve.
VI
Hemos visto que, de su faz y operacionalmente, bajo nuestra Constitución y escrutinio estricto judicial,(8) esta-*845mos ante un esquema restrictivo, oneroso, discriminatorio e impermisible.
Nuestra doctrina jurisprudencial es abundantemente ge-nerosa en la interpretación de los derechos electorales; no debemos abandonarla. Como previamente dijéramos en este caso, “[l]a visión amplia de nuestra democracia signi-fica que el ejercicio al sufragio no sólo implica acceso individual a las urnas sino que —con sujeción a ciertas limita-ciones razonables necesarias— se incluyan en las papeletas opciones que reflejen las ideas y concepciones del elector de una sociedad pluralista. A su vez, la libertad de asociación conlleva el derecho a formar agrupaciones y pro-poner candidatos de su predilección para participar en el proceso electoral. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976)”. PAC. v. E.L.A., 149 D.P.R. 615, 619 (1999) voto disidente.
Por su naturaleza, la inscripción de un partido político por petición en Puerto Rico, es indistinguible de la práctica de propulsar legislación particular por endosos en las ju-risdicciones estadounidenses en la que ésta se permite. Sustantivamente, los derechos de libre expresión, asocia-*846ción y sufragio involucrados son los mismos y persiguen idéntico propósito: forzar la discusión pública, sea de un asunto singular, en el caso de una propuesta de legislación, sea de un programa, una filosofía política o un conjunto de principios, en el caso de la formación de un partido. En su esencia, procesalmente, ambas utilizan el mismo método: la circulación de formularios de endoso en los que los elec-tores como ciudadanos particulares, estampan sus firmas para expresar su acuerdo con la inclusión del partido o la legislación propuesta en la papeleta. Los partidos políticos, al igual que las propuestas populares de legislación, se ins-criben mediante formularios de endoso. No cabe diferenciar —por sutilezas casuísticas— dos prácticas que, en su sus-trato jurídico, operación y mecanismo, son indistinguibles.
Es cuestionable pues, por no decir errónea, la distinción mayoritaria (Opinión per curiam (en reconsideración), págs. 817-819), que rechaza el valor persuasivo de los ca-sos de Meyer v. Grant, 486 U.S. 414 (1987), y Buckley v. American Constitutional Law Foundation, 525 U.S. 182 (1999), invocados por el PAC. La Mayoría ignora que am-bos validaron un requisito de afifidávit completamente dis-tinto al ordenado individual, y solamente ante notario por el Art. 3.001(3) de nuestra Ley Electoral, supra. Allá, la legislación exigía que el recolector de firmas para la peti-ción o propuesta circulada, jurase ante notario que todas las firmas en su lista se habían obtenido legalmente. Este requisito, razonable por más, dista mucho del que cada firma en una petición esté notarizada individualmente, como de manera onerosa, sin ninguna otra alternativa, que exige nuestra legislación.
No obstante, la Mayoría concluye que distinto a esos casos, la norma de exclusividad notarial no restringe la libertad de expresión de los electores miembros del PAC, pues no limita en nada que “las personas que pueden lle-var el mensaje político esbozado por dicho partido para convencer a ciudadanos inscritos a endosar las peticiones *847de inscripción, ni quienes pueden actuar como recolectores de endosos”. Opinión per curiam (en reconsideración), pág. 818. A juicio suyo, están en plena libertad de expresión, difundir sus mensajes por cualesquiera medios, comuni-carse directamente, solicitando apoyo y pedir a los electo-res que lleven las peticiones de endoso. Acepta, sin embargo, que las peticiones y firmas de los electores tienen que ser individualmente validadas sólo ante notarios. Id., pág. 818. El prisma mayoritario desatiende una realidad ini-cial: que el resultado, valor y eficacia de las inscripciones electorales, producto del ejercicio del derecho a la libre ex-presión y el mensaje previo de los electores, depende y queda subordinado a que los abogados-notarios del País la configuren válidamente en “affidavit’> individuales.
Con el requisito de exclusividad notarial en la autenti-cación de las firmas en los endosos electorales, el Estado ha establecido un diseño que delega y deja a la sola voluntad de los abogados-notarios la inscripción misma de cualquier partido político nuevo. En sus manos está, pues son los úni-cos autorizados a ejercer esa función; nadie más puede, en ley, hacerlo. Para entrar en la arena y lograr una franqui-cia electoral, sólo hay una puerta cuya llave la tiene guar-dada un grupo profesional que no está obligado a usarla, no empece las genuinas intenciones de un partido inci-piente a aportar otras ideas o concepciones a nuestra socie-dad pluralista; incluso contrario a la voluntad y derecho de un ciudadano que desea plasmar su firma en una hoja de endoso. Se coarta, pues, no sólo el derecho del movimiento a entrar al campo político-electoral, sino también el del ciudadano a hacer constar su endoso y oportunamente darle efectos políticos y jurídicos prácticos a su voto.

En nuestra democracia, la Asamblea Legislativa tiene, con ciertas limitaciones, amplia facultad para pautar todo lo concerniente a las elecciones. Una de ellas es que no puede directa o indirectamente elevar a categoría de virtud el sistema y continuismo de los tres (3) grandes partidos 
*848
ideológicos mediante el establecimiento de restricciones irrazonables al nacimiento de nuevos. La exigencia de en-dosos solamente ante abogados-notarios es un ejemplo más de PARTIDOCRACIA inconstitucional.

VII
La vía judicial del PAC para superar y terminar el gra-voso esquema legislativo del monopolio notarial electoral ha sido lenta, difícil y cuesta arriba. Comenzó con su im-pugnación el 6 de octubre de 1998 ante el Tribunal de Pri-mera Instancia al presentar un injunction y decreto declarativo. No tuvo éxito. Luego apeló y el Tribunal de Circuito de Apelaciones confirmó. El 21 de mayo de 1999, tocó las puertas de este Foro, y como indicáramos antes, el 27 de octubre de 1999, por votación dividida —con el disen-tir de la Jueza Asociada Señora Naveira de Rodón, Juez Asociado Señor Fuster Berlingeri y el que suscribe — , se les negó remedio alterno expedito en auxilio de nuestra jurisdicción. En ese momento la Mayoría no acogió nuestra propuesta remedial rápida, económica y menos onerosa —igualmente garante contra el fraude— de autorizar que los endosos fueran "también ante los funcionarios de las Juntas de Inscripciones Permanentes de cada municipio”. (Énfasis suprimido.) P.A.C. v. E.L.A., supra, pág. 626, voto disidente. El 25 de febrero de 2000, por Opinión igual-mente dividida, el Tribunal confirmó la desestimación del mandamus. En esa ocasión, ante el reiterado rechazo ma-yoritario a nuestra posición de autorizar los endosos ante los funcionarios de las Juntas de Inscripciones Permanen-tes, por imperativo jurídico la tachamos de inconstitucional.
Al día de hoy, nadie puede negar seriamente que conti-nuar exigiéndole al PAC solamente endosos ante notarios le imposibilita inscribirse en o antes del próximo 31 de mayo.
*849En estas circunstancias, sin ulterior demora, como único remedio judicial inmediato autorizaríamos al PAC a reclu-tar y, ordenaríamos a la Comisión Estatal de Elecciones a activar, el método de notarios ad hoc dispuesto por el Art. 4.011 de la Ley Electoral de Puerto Rico, supra.

“Tempus fugit.” (El tiempo vuela.)


 Establece:
“(3) Se considerará como ‘Partido por Petición’ a cualquier agrupación de ciuda-danos que, con el propósito de figurar en la papeleta electoral de unas elecciones generales, en o antes del primero de junio del año de elecciones se inscriba como partido político, mediante la radicación ante la Comisión de peticiones juradas al *825efecto, ante notarios públicos admitidos al ejercicio de la notaría ... quienes percibi-rán de la Comisión Electoral un dólar por cada petición notarizada válida como honorarios, suscritas por un número de electores no menor del cinco por ciento (5%) del total de votos depositados para todos los candidatos al cargo de Gobernador en la elección general precedente.” (Énfasis suplido.) Art. 3.001(3) de la Ley Electoral de Puerto Rico, según enmendado por la Ley Núm. 4 de 15 de noviembre de 1978, Leyes de Puerto Rico, págs. 708-709.


 Dispone en parte el Art. 4.027 de la Ley Electoral de Puerto Rico, según enmendada por la Ley Núm. 3 de 10 de enero de 1983:
“Se considerará candidato independiente aquella persona que radique ante la Comisión Estatal de Elecciones, peticiones de nominación que ésta aceptare, en can-tidad no menor del cinco por ciento (5%) del total de votos obtenidos en la última elección general por todos los candidatos al puesto electivo que dicha persona aspire.
“Los candidatos independientes a cargos de Senador o Representante por acu-mulación presentarán peticiones de nominación en una cantidad igual al cinco por ciento (5%) del total de votos emitidos para Gobernador en las elecciones generales precedentes, dividido entre once (11). Tales peticiones sólo podrán ser suscritas por electores que tengan derecho a votar por el cargo a que se aspire.” 1982-1983 Leyes de Puerto Rico 457.


 La Mayoría (Opinión per curiam (en reconsideración), pág. 813, esc. 4), sin-gulariza la renuncia “verbal y prematura” al Fondo Electoral comunicada por el abogado del PAC en la vista oral. Decimos prematuramente, pues como indicó el Juez *828Presidente Señor Andréu García, el PAC no puede renunciar a lo que no tiene derecho.


 Para el plebiscito de 1966 se puso a la disposición de cada grupo que aceptó la representación de una fórmula de status la cantidad de trescientos ochenta y cinco mil dólares ($385,000), de los cuales doscientos cincuenta mil (250,000) serían utili-zados para gastos generales de campaña y propaganda; sesenta mil dólares ($60,000) para transportación de electores, y los restantes setenta y cinco mil dólares ($75,000) para gastos administrativos. Art. 92 de la Ley Núm. 1 de 23 de diciembre de 1966, Leyes de Puerto Rico, pág. 145.
En 1993 se asignaron dos millones setecientos mil dólares ($2,700,000) para los gastos de los partidos políticos y cualquier agrupación, organización o entidad certi-ficada para representar una de las fórmulas, los cuales se dividirían en partes iguales. Art. 28 de la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico, págs. 112-113.
Por último, la Ley del Plebiscito de 1998 otorgó dos millones de dólares ($2,000,000) que se distribuirían equitativamente entre los partidos políticos o agru-paciones certificadas para representar una de las columnas. Art. 29 de la Ley Núm. 249 de 17 de agosto de 1998, Leyes de Puerto Rico, pág. 1104.


 Cita tomada del Alegato del Procurador General, avalada en esa decisión.


 Este texto se mantuvo inalterado en la Ley Núm. 15 de 12 de mayo de 1920, Leyes de Puerto Rico, págs. 103, 113, y en la Ley Núm. 74 de 30 de julio de 1923, Leyes de Puerto Rico, págs. 561, 581.


 Estas disposiciones permanecieron igual en la Ley Núm. 74, supra; Ley Núm. 114 de 29 de junio de 1936, Leyes de Puerto Rico, pág. 589; Ley Núm. 10 de 18 de agosto de 1952, Leyes de Puerto Rico, pág. 145; Ley Núm. 87 de 20 de junio de 1955, Leyes de Puerto Rico, pág. 349; y Ley Núm. 1 de 2 de septiembre de 1955, Leyes de Puerto Rico, pág. 3.


 El estándar de revisión aplicado por la Corte Suprema federal a los casos de acceso de candidatos y partidos políticos a la papeleta es casuístico en extremo y carece de un criterio único o un acercamiento sistemático al problema.
“Así, la Corte parece estar comprometida a una revisión judicial independiente de restricciones a candidatos a través de un examen de balance [de intereses] un tanto indefinido que sopesa la restricción a las libertades del votante bajo la primera *845y decimocuarta enmiendas contra el interés del Estado en ayudar a la población a tener suficientes elecciones para la selección de oficiales públicos. La Corte también examinará los conflictos entre el derecho estatal y la reglamentación de los partidos políticos en cuanto a la elegibilidad de personas a participar en elecciones primarias como votantes o candidatos para [así] determinar si el Estado está interfiriendo inconstitucionalmente con el derecho de asociación de [aquellas] personas que se han unido para formar un partido político.” (Traducción nuestra.) 3 Treatise on Constitutional Law Sec. 18.32, págs. 710-711 (1999).
Él criterio principal en cuanto al nivel de escrutinio que ha de aplicarse a un estatuto limitativo de la inscripción de un candidato o partido es la severidad de la restricción impuesta a la capacidad del votante de ejercer una opción electoral, o al derecho ciudadano de asociarse y expresarse libremente sobre asuntos políticos. En estos casos se aplicará el escrutinio estricto.
Si, por el contrario, los derechos de expresión y asociación de los ciudadanos o la libre opción política del votante no se ven significativamente afectadas, sólo se hará un balance de intereses. Rotunda y Nowak, supra, págs. 711-712. Al amparo de la Constitución federal, no se activa el escrutinio estricto de forma automática en casos de acceso a la papeleta, pues no existe un derecho a ser candidato enunciado allí de forma.explícita. Id., pág. 706. Por lo tanto, el acceso a la papeleta se fundamenta indirectamente en otros derechos, como las libertades de expresión y asociación, y el derecho al voto.